MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                   Mar 20 2019, 6:57 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                     Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Jesse R. Drum
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Larry Corneal Johnson,                                  March 20, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1735
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Robert J. Pigman,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        82D03-1705-F2-2989



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019             Page 1 of 32
                                          Case Summary
[1]   Larry Johnson was charged with two counts of dealing in a narcotic drug, a

      Level 2 felony and a Level 5 felony, and maintaining a common nuisance, a

      Level 6 felony. After dismissing his private counsel and repeatedly asserting

      that he wished to proceed pro se, the trial court denied two of Johnson’s

      requests for “co-counsel[,]” the first coming during a hearing on the morning of

      trial and the second following jury selection. Over Johnson’s objection, the

      State admitted evidence that Johnson had sold a confidential informant heroin

      on approximately ten prior occasions. Johnson was found guilty as charged

      and received an aggregate twenty-five-year sentence.

[2]   Johnson, by counsel, now appeals his conviction raising two issues for our

      review, which we expand and restate as: (I) whether the trial court violated

      Johnson’s right to counsel when it allowed him to proceed pro se; (II) whether

      Johnson reasserted his right to counsel during trial and, if so, whether the trial

      court erred in denying Johnson’s request; and, (III) whether the trial court

      committed fundamental error when it permitted the State to introduce evidence

      of Johnson’s prior drug dealing. Concluding the trial court did not violate

      Johnson’s right to counsel by allowing him to proceed pro se, Johnson did not

      reassert his right to counsel, and the trial court did not commit fundamental

      error by permitting the State to introduce evidence of Johnson’s prior drug

      dealing, we affirm.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 2 of 32
                           Facts and Procedural History                                1




[3]   In January 2017, L.M. and her boyfriend were arrested with a substantial

      amount of methamphetamine. L.M. became a confidential informant (“the

      C.I.”) and reported that she had purchased heroin from Johnson on

      approximately ten prior occasions. The C.I. arranged to purchase heroin from

      Johnson through a recorded phone call on May 16, 2017. The C.I. was

      provided with two recording devices disguised as a key fob and a cellphone and

      supplied with buy money to purchase the heroin. The C.I. drove to Johnson’s

      residence under the supervision of police. Once the C.I. entered the residence,

      Johnson gave her one gram of heroin packaged in aluminum foil in exchange

      for $225 of buy money. Following the exchange, Johnson made a sexual

      advance toward the C.I. which was partially captured on audio.

[4]   Police continued observation of Johnson’s residence. After Johnson left by

      vehicle, police detained several individuals who attempted to enter the

      residence and executed a search warrant. The search revealed almost eleven

      grams of heroin, three digital scales, and drug paraphernalia. Police arrested

      Johnson following a traffic stop and the buy money was located on Johnson’s

      person.




      1
        We heard oral argument at Manchester University in North Manchester, Indiana at on March 5, 2019. We
      thank Manchester University for their generous hospitality and commend counsel for their skilled and
      informative oral advocacy.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019            Page 3 of 32
[5]   On May 18, the State charged Johnson with two counts of dealing in a narcotic

      drug, a Level 2 felony and a Level 5 felony, and maintaining a common

      nuisance, a Level 6 felony. Johnson moved for a speedy trial at his initial

      hearing on May 22. Attorney Ivan Arnaez entered his appearance for Johnson

      on June 6 and filed motions to suppress and dismiss.

[6]   Arnaez moved to withdraw his appearance on October 6. At an October 31

      hearing on the motion, the trial court engaged in the following colloquy with

      Johnson:

              [The Court]:Well you have, you have three options. You can
                          represent yourself, you can hire someone, another
                          lawyer to represent you or you can take a public
                          defender. If you want a lawyer, you can’t afford
                          one, the Court can appoint one for you but . . .
              [Johnson]:       I did hire a lawyer.
              [The Court]: Do what?
              [Johnson]:       I did hire a lawyer.
              [The Court]: Well but he just told me that you asked him to, you
                           know, get off your case, to withdraw from your
                           case.
              [Johnson]:       But he just said he’s not going to refund any of my
                               money. He’s paid in full. He’s paid in full. So he
                               was hired to go to a trial, a jury trial. He’s not
                               taking me to a jury trial but he still – that shouldn’t
                               let him out of the – not paying the court costs. He
                               still should be obligated for that but if you don’t see
                               fit like that I’ll set a fast and speedy trial. If I have a
                               fast and speedy trial I’ll proceed pro se.
              [The Court]: You’re going to represent yourself?
              [Johnson]:       Yes sir. I’ll proceed pro se.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019     Page 4 of 32
        [The Court]: Okay. Why do you want to represent yourself?
                     That’s not a very good idea.
        [Johnson]:       Your Honor, I’m sure you are aware of the, the
                         video recordings in this case.
        [….]
        [The Court]: All right. I understand that. Why do you want to
                     represent yourself? Why don’t you want the public
                     defender to represent you or . . .
        [Johnson]:       Because I paid for an attorney. I already paid for an
                         attorney but I’ll represent, I’ll represent myself. I
                         think I can represent myself better than this
                         gentleman here.
        [The Court]: Okay.
        [Counsel]:       You know I’m not going to let him bad mouth me
                         like that Your Honor. We’ve filed a Motion to
                         Dismiss, Motion to Suppress. If I’m out of the case,
                         I’m out of the case but I’m not going to let him say
                         that.
        [Johnson]:       Your Honor the man has not – I don’t even know
                         my cause number.
        [The Court]: Well obviously he can’t represent you. We’re past
                     that point.
        [Johnson]:       He has not sent me a cause number. He has not
                         sent me a . . .
        [The Court]: (Interrupting) Have you ever represented yourself
                    before in any kind of Court proceeding?
        [Johnson]:       Yes. Yes sir, Your Honor, I have.
        [The Court]: You did?
        [Johnson]:       Yes but the point with him being, Your Honor, he
                         has not sent me a copy of a search warrant. They
                         searched my home at 3:50 – they entered my house


Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 5 of 32
                               at two o’clock. The search warrant is for 3:58. He
                               won’t even send me a copy of the search warrant.
              [The Court]: Okay.
              [Johnson]:       I got charged with these crimes at 2:34.
              [The Court]: I understand that you and [counsel] have had a
                           falling out. I’m going to grant his request – your
                           request, actually, that he withdraw. If you have a
                           problem with the fee arrangements, you don’t think
                           you were treated fairly you have to pursue that on
                           your own through other legal remedies. I can’t do
                           anything about that in this case. Now . . .
              [Johnson]:       (Interrupting) Is my fast and speedy trial still good?
              [The Court]: It’s set for November 16th. Do you want – you still
                           want to represent yourself?
              [Johnson]:       Yes sir. Yes sir. I’ll be representing myself. Thank
                               you, sir. I won’t take much of the Court’s time.
      Tr., Vol. 2 at 15-18.


[7]   Johnson renewed his motions to suppress and dismiss and filed a motion to

      compel. The trial court held a hearing on Johnson’s motions on November 13.

      There, Johnson claimed he was unaware of the hearing and had not

      subpoenaed any witnesses. The Court stated:

              You’ve, by moving for an early trial, the Court has to try this
              case on Thursday. Now you have not subpoenaed nor have you
              requested that the Court subpoena any witnesses. If you are
              telling the Court that you want subpoenas issued to witnesses,
              the Court can arrange that but you’re asking the Court to do that
              and to deliver subpoenas and have individuals here and you’re
              giving me – this is near the end of business on Monday so that
              gives the Court Tuesday and Wednesday to subpoena a list of
              witnesses.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019    Page 6 of 32
      Id. at 28. Over Johnson’s objection, the trial court granted the State’s motion

      for a continuance pursuant to Criminal Rule 4(D) for the State to obtain

      additional evidence from a witness who was in the hospital, explaining to

      Johnson “[n]ow it seems to me that you need that ninety days to get yourself

      prepared.” Id. at 42.


[8]   Johnson then filed a motion to dismiss or discharge on December 21. The trial

      court held a pretrial conference on January 16 and a hearing on Johnson’s

      motions to suppress and dismiss on January 26. At the beginning of the

      hearing, the trial court asked Johnson again if he wanted counsel:

              [The Court]: We’re here this morning in the matter entitled State
                           of Indiana vs Larry Corneal Johnson. Mr. Johnson
                           is present, he’s in custody and he’s representing
                           himself so he is pro se. Now you still wish to
                           represent yourself, Mr. Johnson?
              [Johnson]:       Yes sir.
              [The Court]: Okay. You understand you’re facing a Level 2
                           Felony here, it’s pretty serious. You don’t want
                           legal counsel?
              [Johnson]:       Yes sir. No sir.
      Id. at 51. During the ensuing suppression hearing, both Johnson and the State

      presented evidence and cross-examined witnesses. The hearing was continued

      until January 30. Following an additional officer’s testimony on that date, the

      trial court denied Johnson’s motion to suppress.


[9]   Also on January 30, the State filed a notice of Evidence Rule 404(b) evidence.

      The State indicated that “[Johnson] may introduce evidence [the C.I.] was at


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 7 of 32
       his home prior to May 16, 2017 and [the C.I.] was in possession of heroin and

       planted the heroin in the home.” Appellant’s Appendix, Volume II at 88.

       Therefore, the State claimed that such evidence would “open the door for the

       State to introduce evidence [the C.I.] had purchased heroin from [Johnson]

       previously at his home and that he was her supplier as opposed to her obtaining

       heroin and planting it in his home.” Id.

[10]   The trial court held a hearing prior to trial on the morning of February 1.

       When Johnson asked about suppressing evidence, the trial court explained:

               [The Court]: I told you when you’re going to represent yourself I
                            cannot help you.
               [Johnson]:       I agree with you, Your Honor.
               [The Court]: I cannot stand on your side of this case. You’re
                            responsible. You took responsibility for this. That’s
                            why I told you to hire—get a—let the Public
                            Defender represent you.
       Tr., Vol. 2 at 145. The State then asked about its notice of Rule 404(B)

       evidence to which the trial court responded, “If [Johnson] alleges the

       entrapment or if he says that – if [the State] [has] evidence that that’s not true,

       the evidence is not true, certainly.” Id. at 149.


[11]   The trial court conducted a hearing on Johnson’s motion to dismiss, which it

       denied from the bench after hearing Johnson’s evidence. Johnson then

       requested Judge Robert J. Pigman recuse himself because he was the

       prosecuting attorney in a case against Johnson that reached the Indiana




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 8 of 32
       Supreme Court in 1987.2 Judge Pigman declined to recuse himself but offered

       Johnson more time to “find some authority to support [his] position in this

       case[.]” Id. at 171. Johnson declined.

[12]   After a lengthy discussion regarding whether the C.I. had any prior convictions,

       Johnson asked:

                  [Johnson]:         Can I have Co-Counsel get me various papers?
                  [The Court]: Get you what?
                  [Johnson]:         Can I have Co-Counselor to assist me, Co-
                                     Counselor . . .
                  [The State]: Judge that’s a . . .
                  [Johnson]:         Well he has two people. You have two people over
                                     there.
                  [The State]: That is a late request the morning of trial. He has
                               been insistent, pro se . . .
                  [The Court]: (Interrupting) I offered you that once before, Mr.
                              Johnson and you didn’t want that.
                  [Johnson]:         No. You offered me an attorney.
                  [The Court]: And I offered you standby counsel and you said you
                               didn’t need a lawyer.
                  [The State]: May I bring to this Court’s attention, Ms.
                               Inkenbrandt was here when we did our pre-trial.
                               He and I had a dialog then. I can’t remember
                               which deputy was here. It may have been
                               Lieutenant Ashworth and I admonished Mr.
                               Johnson then, I said sir you do not know what
                               you’re doing in this case. You need to be




       2
           See Johnson v. State, 507 N.E.2d 980 (Ind. 1987).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 9 of 32
                         represented by an attorney. He rebuked my
                         statement and said I don’t need any counsel, I don’t
                         need a Public Defender. I’m ready to go.
        [The Court]: Yeah (affirmative). I understand. You can’t have a
                     trial today with co-counsel.
        [Johnson]:       Your Honor. Okay. Your Honor this is the
                         charging Information.
        [The Court]: Right.
        [Johnson]:       This is upstairs. This is not even in this courtroom.
        [The Court]: Mr. Johnson it’s obvious to me that I was right
                     months ago when I told you you’re making a big
                     mistake.
        [Johnson]:       (Interrupting) But I’m saying this charging
                         Information is upstairs.
        [The Court]: Many of the things you’ve said and many of the
                     efforts you’ve made on your behalf have not been
                     successful because many of them, you just don’t
                     know what you’re doing. You’re not adequately
                     skilled in the law how to investigate these things,
                     how these things work and that’s what I told you.
                     A lawyer can do things for you that you can’t do for
                     yourself. You’re right. You’re in jail. You have
                     very limited access to anything. That’s why I . . .
        [Johnson]:       (Interrupting) But I still should be, I still should be .
                         ..
        [The Court]: (Continuing) . . . on a number of occasions asked
                    you to . . .
        [Johnson]:       (Interrupting) I still should be entitled to a fair trial
                         Your Honor.
        [The Court]: Yeah (affirmative), you are.
        [Johnson]:       Irregardless [sic] of that. I . . .



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019       Page 10 of 32
               [The Court]: (Interrupting) But you’re the one who is interfering
                           with that, not me. I can’t – by law I am not allowed
                           to be on your side.
               [Johnson]:       He was supposed to furnish me the text cell phones
                                months ago.
               [The Court]: Well they just – they don’t have them and there was
                            a record made months ago about that issue and the
                            Court ruled on that.
               [Johnson]:       But this guy here got up – Hassler just got up on the
                                stand and told you he done destroyed material
                                evidence. He destroyed it.
               [The Court]: Do you, do you want a lawyer to help you on this
                            case or not? You can’t have a trial today if that’s
                            what you want.
               [Johnson]:       Okay but you going to make a ruling upon him
                                destroying material evidence? He done destroyed
                                the evidence.
               [The Court]: No. I am not going to make a ruling that Detective
                            Hassler destroyed material evidence.
               [Johnson]:       Okay. Come on. We gonna go to trial then. Come
                                on. Go to trial. Let’s go.
               [The Court]: All right.
       Id. at 176-78.


[13]   Following jury selection, the trial court inquired:

               [The Court]: State are you ready?
               [The State]: Yes.
               [The Court]: Mr. Johnson?
               [Johnson]:       No. Your Honor can I have a co-counsel?
               [The Court]: Sir you can’t – you can’t wait till the day of the trial
                            to ask for that. There’s nobody in the Public

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 11 of 32
                                Defender’s Office who would be available. I did
                                sort of check this morning. There’s nobody
                                available and you know, nobody would feel
                                competent to step in in the middle of a trial and take
                                over or help out. They wouldn’t have any idea
                                what the case is about or what you’re trying to do.
               [Johnson]:       Well they could help me with – in objecting to
                                certain evidence that Prosecutor may offer that’s,
                                you know – before you kind of told me I could listen
                                to my cell phone tapes and now they telling me – or
                                listen to the C.I.’s cell phone tape, now they telling
                                me that’s not available so I was kind of lead (sic) up
                                into this, misled from the other room to come here,
                                I was kind of a little misled with that one. I didn’t
                                see that one coming.
               [….]
               [The Court]: Okay. Well as to your request for standby counsel
                            it’s too late. I mean there’s no way I can get
                            somebody here now to do that.
       Tr., Vol. 3 at 33-36.


[14]   The trial court proceeded to the State’s case-in-chief. During Johnson’s cross-

       examination of Detective Hassler, who arranged for the controlled buy with the

       C.I., Johnson asked:

               [Johnson]:       Okay. Between January and May the 16th, 2017
                                what controlled buys did [the C.I.] do other than
                                mine?
               [Hassler]:       None.
               [Johnson]:       None? Okay. So what make you rely on [the C.I.]
                                to send her to somebody’s home?
               [Hassler]:       Well as I previously stated I determined that she
                                was reliable and credible based on not only the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 12 of 32
                         things she said to me before during conversations
                         that I had with her but also after the buy, examining
                         the video and seeing that yes, that’s corroborated.
        [Johnson]:       Okay. Excuse me sir. I’m not talking about after
                         the buy. I’m talking about before you sent her into
                         the home, what calibration did you have – the
                         phone conversation didn’t speak about her
                         (inaudible). She just said she’s coming over.
        [Hasler]:        I understand your question.
        [The State]: Judge may we approach to that question?
        [Johnson]:       It’s a yes or no question.
        [The State]: I know it is but I want to approach.
        [The Court]: Okay. Yes you may. Come up here Mr. Johnson.
        (At sidebar.)
        [The State]: Consistent with the Rules of Evidence, Your Honor,
                     I instructed Mr. Hassler not to volunteer any
                     information about the C.I. telling him she
                     previously purchased heroin while he was on the
                     stand unless [Johnson] opened the door. Mr.
                     Hassler, I do believe, is going to answer Mr.
                     Johnson’s question when he asks for corroboration,
                     Mr. Hassler is going to say he was aware that she
                     had been buying heroin from him prior to this date.
        [Johnson]:       That’s not true.
        [The State]: I get it’s not true but if you think that’s what he’s
                     asking that is what Mr. Hassler is going to say when
                     he’s asking for corroboration.
        [The Court]: Yeah (affirmative). If you’re asking for
                     corroboration . . .
        [The State]: (Interrupting) That is going to be the answer.
        [The Court]: Do you want to withdraw the question or you can
                     go forward. It’s up to you.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 13 of 32
               [Johnson]:       Okay. All right.
               (Sidebar concludes.)
               [Johnson]:       Other than the C.I., did you have any other
                                information that drugs was being sold, that I was
                                selling somebody heroin?
       Id. at 76-78. Over objection, Detective Hassler explained that “we had been

       tipped off that [Johnson] had been selling heroin from his address from a We

       Tip [hotline tip].” Id. at 79.


[15]   Johnson eventually inquired into the C.I.’s pending charge, asking Detective

       Hassler:

               [Johnson]:       Did you think [the C.I.] had an incentive then to
                                entrap people?
               [Hassler]:       I don’t view it as entrapping.
               [Johnson]:       Did you put her in jail?
               [Hassler]:       I don’t know if I did or didn’t on that case. I can’t
                                recall.
               [Johnson]:       Did she stay out of jail to entrap people? Is this
                                true?
               [Hassler]:       I never entrapped anybody.
               [Johnson]:       I didn’t say you. I didn’t say you. You’re a fine
                                Officer. I’m saying sometimes – have you been
                                tricked by any of these C.I.’s you’ve been working
                                with? You said that you’ve been named T and this
                                stuff. Have you ever been tricked by a C.I.?
               [Hassler]:       Yes . . .
               [….]
               [Johnson]:       Is she from Gibson County?
               [Hassler]:       I don’t know.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 14 of 32
               [Johnson]:       You don’t know. Okay. Then you just send – you
                                would just send any person in somebody’s home
                                and just don’t know nothing about them?
               [Hassler]:       Well I think I very clearly explained the process that
                                I go through and the decision that I make of how
                                we select those people and I don’t just send anybody
                                in any random person’s home. She obviously knew
                                you somehow and she knew that she could purchase
                                heroin from you so naturally I sent her into your
                                house and that’s exactly what happened.
               [Johnson]:       Did you ever think maybe that she maybe knew that
                                she could trick me?
               [Hassler]:       Well to be honest that’s not my decision to make
                                whether you feel like you’ve been tricked or not.
                                The end all be all result was that you’re deciding at
                                the end of the day to sell heroin and that’s what you
                                did to my C.I. therefore I don’t know what to tell
                                you. Don’t break the law I guess.
               [Johnson]:       But your C.I. is breaking the law?
               [Hassler]:       Okay.
               [Johnson]:       I mean your C.I. broke the law driving there,
                                speeding there. She’s breaking the law, bringing
                                drugs into my home. She’s breaking the law having
                                sexual intercourses without my consent, (inaudible)
                                me. Did I agree to be in a pornography movie?
       Id. at 97-99.


[16]   During redirect examination of Detective Hassler, the State asked to approach

       the bench:

               [The State]: [Johnson] stated on cross Judge, the C.I. brought
                            drugs into my home, (inaudible) entrapment, the
                            C.I. busted for dealing. I think that opens the door
                            to get into the fact that she did not bring drugs into
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 15 of 32
                                his home and I can get it in with Hassler the fact
                                that [the C.I.] has [bought] drugs from him before.
               [Johnson]:       No she hasn’t.
               [The State]: He made that statement very clearly.
               [The Court]: I think you got to ask her.
       Id. at 105.


[17]   Sometime later, the State asked the C.I. on direct examination:

               [The State]: Prior to May 16th, 2017 had you purchased heroin
                            from [Johnson]?
               [The C.I.]:      Yes.
               [The State]: How many times?
               [The C.I.]:      Probably about ten times.
               [The State]: Was he your heroin supplier?
               [The C.I.]:      Yes.
               [The State]: Where on those prior ten times, where did that
                            purchase take place?
               [The C.I.]:      Most of the time at his house and once or twice at
                                his – where he worked at.
       Id. at 128. Johnson objected because “there’s no evidence whatsoever that she

       purchased heroin from me period.” Id. at 129.


[18]   Later, on cross-examination, Johnson asked Detective Simpson:

               [Johnson]:       Have any of your sources from other cities or any of
                                your C.I.’s that you know of told you that they sold
                                some heroin to Larry Johnson at 704 Washington?
               [Simpson]: They’ve never – I’ve never had a confidential source
                          say anything about them directly selling heroin to
                          you. We’ve had – I’ve had confidential sources tell

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 16 of 32
                                me that you are dealing heroin from your house on
                                Washington but I never had any confidential
                                sources tell me that you – that they actually sold
                                you heroin.
               [Johnson]:       Okay. And I assume, I’m asking you, are you
                                referring to, to [the C.I.]?
               [Simpson]: No. I’m talking about other confidential
                          informants.
               [Johnson]:       Are you referring to We Tip?
               [Simpson]: No, I’m not referring to a We Tip. I’m referring to
                          other confidential informants that provide
                          information to me talked about you selling heroin
                          from your address on Washington.
       Tr., Vol. 4 at 17-18.


[19]   At the conclusion of the two-day trial on February 2, 2018, the jury found

       Johnson guilty as charged. On April 3, newly-appeared defense counsel filed a

       motion to set aside conviction and set a new trial. At a sentencing hearing on

       June 13, the trial court denied Johnson’s motion and sentenced Johnson to

       twenty-five years for dealing a narcotic drug, a Level 2 felony; five years for

       dealing in a narcotic drug, a Level 5 felony; and two years for maintaining a

       common nuisance, a Level 6 felony. The trial court ordered all the sentences to

       run concurrently for an aggregate sentence of twenty-five years.


                                 Discussion and Decision
            I. Whether Johnson Waived The Right to Counsel
[20]   Johnson argues the trial court denied him his right to counsel when he was

       permitted to proceed pro se. Johnson advances his argument under the Sixth
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 17 of 32
       Amendment to the United States Constitution and Article 1, Section 13 of the

       Indiana Constitution, both of which protect a defendant’s right to be

       represented by counsel. Kowalskey v. State, 42 N.E.3d 97, 102 (Ind. Ct. App.

       2015). Although a defendant has a right to counsel, when a defendant “insists

       that he wants to conduct his own defense[,]” the Sixth Amendment “does not

       force a lawyer upon him.” Faretta v. California, 422 U.S. 806, 807 (1975). A

       defendant, however, “should be made aware of the dangers and disadvantages

       of self-representation, so that the record will establish that he knows what he is

       doing and his choice is made with eyes open.” Id. (quotation omitted). When

       a defendant waives the right to counsel and elects to proceed pro se, we must

       decide whether the trial court properly determined that the defendant’s waiver

       was knowing, intelligent, and voluntary. Jones v. State, 783 N.E.2d 1131, 1138

       (Ind. 2003). We review a trial court’s conclusion that a defendant knowingly

       and voluntarily waived his right to counsel de novo. Miller v. State, 789 N.E.2d

       32, 37 (Ind. Ct. App. 2003).

[21]   In Poynter v. State, our supreme court adopted a four factor test for whether a

       waiver is knowing and intelligent:

               (1) the extent of the court’s inquiry into the defendant’s decision,
               (2) other evidence in the record that establishes whether the
               defendant understood the dangers and disadvantages of self-
               representation, (3) the background and experience of the
               defendant, and (4) the context of the defendant’s decision to
               proceed pro se.
       749 N.E.2d 1122, 1127-28 (Ind. 2001). In making this analysis, our supreme

       court also noted that the trial court:

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 18 of 32
               is in the best position to assess whether a defendant has
               knowingly and intelligently waived counsel, and we will most
               likely uphold the trial judge’s decision to honor or deny the
               defendant’s request to represent himself where the judge has
               made the proper inquiries and conveyed the proper information,
               and reaches a reasoned conclusion about the defendant’s
               understanding of his rights and voluntariness of his decision.
       Id. at 1128.


[22]   Furthermore, this court has set forth several guidelines for how a trial court

       should advise a defendant when he considers self-representation. They are:

               (1) The defendant should know the nature of the charges against
               him, the possibility that there may be lesser included offenses,
               and the possibility of the defenses and mitigating circumstances;
               (2) the defendant should be aware that self representation is
               almost always unwise, that he may conduct a defense which is to
               his own detriment, that he will receive no special indulgence
               from the court and will have to abide by the same standards as an
               attorney, and that the State will be represented by experienced
               professional legal counsel; (3) the defendant should be instructed
               that an attorney has skills and expertise in preparing for and
               presenting a proper defense; and (4) the trial court should inquire
               into the defendant’s educational background, familiarity with
               legal procedures and rules of evidence and mental capacity.
       Dowell v. State, 557 N.E.2d 1063, 1066-68 (Ind. Ct. App. 1990), trans. denied.

       Our supreme court has endorsed these guidelines but stated they do not

       “constitute a rigid mandate setting forth specific inquiries that a trial court is

       required to make before determining whether a defendant’s waiver of the right

       to counsel is knowing, intelligent, and voluntary.” Leonard v. State, 579 N.E.2d

       1294, 1296 (Ind. 1991). Indeed, “[t]here are no magic words a judge must utter

       to ensure a defendant adequately appreciates the nature of the situation.”

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 19 of 32
       Kubsch v. State, 866 N.E.2d 726, 736 (Ind. 2007). The court “need only come to

       a considered determination that the defendant is making a voluntary, knowing,

       and intelligent waiver.” Poynter, 749 N.E.2d at 1126. With this standard in

       mind, we now turn to consideration of the Poynter factors.


[23]   Through focusing on the extent of the trial court’s inquiry and other evidence in

       the record, the first two Poynter factors consider whether the defendant had

       sufficient information about the dangers and disadvantages of self-

       representation. Here, we conclude these factors weigh in favor of a conclusion

       that Johnson made a voluntary, knowing, and intelligent waiver.

[24]   The trial court provided Johnson with several warnings regarding dangers and

       disadvantages of self-representation. Immediately after Johnson indicated he

       wished to proceed pro se, the trial court stated, “That’s not a very good idea.”

       Tr., Vol. 2 at 16. A week before trial, the court stated, “you’re facing a Level 2

       Felony here, it’s pretty serious.” Id. at 51. On the day of trial, the court

       warned, “I cannot stand on your side of this case. You’re responsible. You

       took responsibility for this. That’s why I told you to hire – get a – let a Public

       Defender represent you.” Id. at 145. When Johnson asked about the C.I.’s

       prior convictions, the trial court stated, “that’s why you needed a lawyer, to

       help to check on that stuff.” Id. at 148. The trial court also explained:

               [The Court]: Mr. Johnson it’s obvious to me that I was right
                            months ago when I told you you’re making a big
                            mistake.
               [Johnson]:       (Interrupting) But I’m saying this charging
                                information is upstairs.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 20 of 32
        [The Court]: Many of the things you’ve said and many of the
                     efforts you’ve made on your behalf have not been
                     successful because many of them, you just don’t
                     know what you’re doing. You’re not adequately
                     skilled in the law how to investigate these things,
                     how these things work and that’s what I told you.
                     A lawyer can do things for you that you can’t do for
                     yourself. You’re right. You’re in jail. You have
                     very limited access to anything. That’s why I . . .
        [Johnson]:       (Interrupting) But I still should be, I still should be
                         ...
        [The Court]: (Continuing) . . . on a number of occasions asked
                     you to . . .
        [Johnson]:       (Interrupting) I still should be entitled to a fair trial
                         Your Honor.
        [The Court]: Yeah (affirmative), you are.
        [Johnson]:       Irregardless [sic] of that. I . . .
        [The Court]: (Interrupting) But you’re the one who is interfering
                     with that, not me. I can’t – by law I am not allowed
                     to be on your side.
        [….]
        [The Court]: Do you, do you want a lawyer to help you on this
                     case or not? You can’t have a trial today if that’s
                     what you want.
Id. at 177-78. And, even the prosecutor warned Johnson:


        I said sir you do not know what you’re doing in this case. You
        need to be represented by an attorney. [Johnson] rebuked my
        statement and said I don’t need any counsel, I don’t need a
        Public Defender. I’m ready to go.
Id. at 176-77.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019       Page 21 of 32
[25]   On these first two Poynter factors, we view the facts similar to those of Ellerman

       v. State, 786 N.E.2d 788, 794 (Ind. Ct. App. 2003). Holding the defendant

       knowingly and voluntarily waived his right to counsel, the Ellerman court

       emphasized that the trial court had warned the defendant that the attorneys for

       the State were highly trained and knew the rules of evidence, the prosecutor had

       warned the defendant that he would not be given any special treatment simply

       because he was representing himself, and the prosecutor warned the defendant

       that his decision to represent himself was “one of the stupidest things [he had]

       ever encountered.” Id. Similarly here, the trial court repeatedly warned

       Johnson that representing himself was ill-advised, that a lawyer has special

       skills that he did not possess, that he would not be given any special treatment,

       that the court could not help him or act on his behalf, and even the prosecutor

       warned Johnson that he did not know what he was doing and that he needed to

       be represented by an attorney. Therefore, as in Ellerman, we conclude the first

       two Poynter factors weigh in favor of findings that Johnson made a knowing,

       intelligent, and voluntary waiver of his right to counsel.

[26]   The third Poynter factor concerns whether the defendant has the background

       and experience necessary to make a voluntary, knowing, and intelligent waiver

       of his right to counsel. Johnson’s pre-sentence report indicates that he has five

       previous felony convictions and numerous misdemeanor convictions. See

       Appellant’s Appendix, Vol. II at 159. Johnson was therefore an experienced

       criminal litigant who was more likely to understand the dangers of self-

       representation. See Taylor v. State, 944 N.E.2d 84, 91 (Ind. Ct. App. 2011) (in


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 22 of 32
       holding defendant’s waiver of counsel was knowing, intelligent, and voluntary,

       the court considered the defendant’s five prior felony convictions and noted the

       defendant “was no stranger to the criminal justice system.”). Perhaps

       recognizing that fact on appeal, Johnson argues the trial court failed to

       sufficiently inquire into his background while highlighting his “nearly

       nonsensical” trial strategy. Br. of Appellant at 21.

[27]   Although the record is absent of an extensive inquiry into Johnson’s

       background, the trial court did inquire as to whether Johnson had ever

       represented himself, to which Johnson responded in the affirmative, and the

       trial court was aware of at least one of Johnson’s prior felony convictions.

       Johnson’s pre-sentence report indicates that he obtained a GED and attended

       some post-secondary education at Ball State University and IVY Tech. See

       Appellant’s App., Vol. II at 158.

[28]   Additionally, Johnson’s competence was never at issue. The record reflects that

       Johnson was alert, engaged, coherent, and capable of understanding the

       proceedings and their import. At times, Johnson even displayed a sophisticated

       understanding of the charges and sentence that he faced. For example, during a

       discussion regarding a plea agreement that he had proposed to the State,

       Johnson explained:

               [Johnson]:       Your Honor with all due respect Your Honor you
                                asking me – he’s asking me, talking about a Level 2
                                [felony]. That’s no Level 2 there. It’s a [sic]
                                inflated charge and I’m offering to plead, I’m
                                offering that I would plea out, I would even give
                                them all three convictions if they want all three

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 23 of 32
                                convictions and maybe that would give [the C.I.]
                                credibility, okay because if you risk going into trial
                                and if you lose, then you’re going to lose her
                                credibility. Now I gave you the sale, I gave you the
                                possession, okay, but you . . .
               [….]
                                But what I’m saying, Your Honor, okay. He
                                dropped the Level 2 down to a – you drop the Level
                                2 down to a Level 5. He can put a year on the Level
                                5 and then give me eighteen months on the other
                                two, the two 6’s and run them together and I think
                                that, I think that’s, under the circumstances, that’s a
                                fair deal.
       Tr., Vol. 2 at 173-74.


[29]   Despite these facts, Johnson argues that because his trial strategy was

       “incomprehensible,” and his objections were “meaningless[,]” the trial court

       should have known that Johnson lacked the requisite legal knowledge or

       expertise to handle a major felony trial on his own. Br. of Appellant at 22. The

       trial court noted Johnson’s inadequate preparation and knowledge on the

       morning of trial, warning Johnson, “it’s obvious to me that I was right months

       ago when I told you you’re making a big mistake.” Tr., Vol. 2 at 177. The trial

       court then again offered Johnson the assistance of counsel and Johnson again

       insisted on proceeding pro se. The Sixth Amendment “does not force a lawyer

       upon [a defendant].” Faretta, 422 U.S. at 807. And, as the Supreme Court has

       noted, a defendant’s “technical legal knowledge [is] not relevant to an

       assessment of his knowing exercise of the right to defendant himself.” Id. at

       836.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 24 of 32
[30]   Finally, we consider the context of Johnson’s decision. Johnson was insistent

       on a speedy trial date and that he could do a better job of representing himself

       than his hired counsel. We therefore view Johnson’s decision as strategic and

       note that defendants who waive their right to counsel for strategic reasons tend

       to do so knowingly. See Kubsch, 866 N.E.2d at 738.

[31]   Although a better approach would have been to thoroughly and succinctly

       advise Johnson on the dangers and disadvantages to self-representation,3 given

       the numerous warnings scattered about the landscape of this case and

       Johnson’s extensive criminal history, we conclude Johnson voluntarily,

       knowingly, and intelligently waived his right to counsel. The trial court offered

       Johnson counsel as late as the morning of trial and he was insistent on

       proceeding pro se. However ill-advised, this was Johnson’s right and we cannot

       now say he was unaware of the dangers and disadvantages of self-

       representation.


             II. Whether Johnson Reasserted the Right to Counsel
[32]   Next, Johnson argues the trial court erred in denying Johnson “the opportunity

       to reassert his right to counsel.” Br. of Appellant at 24. It is within the trial

       court’s discretion to determine whether a defendant may abandon his pro se

       defense after the trial has begun and reassert his right to counsel. Koehler v.




       3
           And we take this opportunity to so remind trial courts.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 25 of 32
       State, 499 N.E.2d 196, 198-99 (Ind. 1986). We will reverse only if we conclude

       that the trial court abused its discretion. Id.


[33]   Following jury selection, the trial court inquired:

               [The Court]: State are you ready?
               [The State]: Yes.
               [The Court]: Mr. Johnson?
               [Johnson]:       No. Your Honor can I have a co-counsel?
               [The Court]: Sir you can’t – you can’t wait till the day of the trial
                            to ask for that. There’s nobody in the Public
                            Defender’s Office who would be available. I did
                            sort of check this morning. There’s nobody
                            available and you know, nobody would feel
                            competent to step in in the middle of a trial and take
                            over or help out. They wouldn’t have any idea
                            what the case is about or what you’re trying to do.
               [Johnson]:       Well they could help me with – in objecting to
                                certain evidence that Prosecutor may offer that’s,
                                you know – before you kind of told me I could listen
                                to my cell phone tapes and now they telling me – or
                                listen to the C.I.’s cell phone tape, now they telling
                                me that’s not available so I was kind of lead (sic) up
                                into this, misled from the other room to come here,
                                I was kind of a little misled with that one. I didn’t
                                see that one coming.
               [….]
               [The Court]: Okay. Well as to your request for standby counsel
                            it’s too late. I mean there’s no way I can get
                            somebody here now to do that.
       Tr., Vol. 3 at 33-36.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 26 of 32
[34]   On appeal, Johnson characterizes his request as “reassert[ing] his right to

       counsel[,]” Br. of Appellant at 24, and argues that the trial erred by failing to

       consider the Koehler factors4 before denying his request. However, given

       Johnson’s previous request on the morning of trial5 and his explanation of the

       need for co-counsel to assist him in self-representation, we view Johnson’s

       request as one for hybrid representation.

[35]   In Sherwood v. State, our supreme court explained:


                This Court has previously stated that the recommended
                protection for a pro se defendant is standby counsel. German v.
                State, 268 Ind. 67, 73, 373 N.E.2d 880, 883 (1978). On the other
                hand, appointment of standby counsel is discretionary; a
                defendant who proceeds pro se has no right to demand the
                appointment of standby counsel for his assistance. Kindred v.
                State, 521 N.E.2d 320, 323 (Ind. 1988). The trial court may have
                the discretion to direct standby counsel to take over at any point
                during the proceedings if the defendant’s conduct becomes
                inappropriate, German, 373 N.E.2d at 883[.]




       4
         In Koehler, our supreme court outlined the following factors for a trial court to consider when ruling on a
       defendant’s request to change from self-representation to counsel-representation:
              (1) defendant’s prior history in the substitution of counsel and in the desire to
              change from self-representation to counsel-representation; (2) the reasons set forth
              for the request; (3) the length and stage of the trial proceedings; (4) disruption or
              delay which reasonably might be expected to ensue from the granting of such
              motion; and (5) the likelihood of defendant’s effectiveness in defending against
              the charges if required to continue to act as his own attorney.

       499 N.E.2d at 199.
       5
         The morning of trial, Johnson asked if he could have “Co-Counsel get [him] various papers[.]” Tr., Vol. 2
       at 176. When the trial court explained to Johnson that he had previously declined standby counsel, Johnson
       replied, “No. You offered me an attorney.” Id.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019                    Page 27 of 32
       717 N.E.2d 131, 135 n.2 (Ind. 1999). Notably here, the trial court checked with

       the public defender’s office but there were no public defenders available. See

       Tr., Vol. 3 at 33.


[36]   Our supreme court addressed a similar situation in Henley v. State, 881 N.E.2d

       639 (Ind. 2008). During the second day of trial where a pro se defendant was

       appointed standby counsel, the defendant requested of the court:

               “I’d like [standby counsel] to cross examine the witnesses for
               me.” The court inquired, “You would like for him to take over
               your case?” [The defendant] responded, “Not take over it, but to
               co-counsel with me.” After the trial court explained that hybrid
               representation was not permitted, [the defendant] responded, “I
               still want to remain in charge of the case.” The trial court then
               denied [the defendant’s] request.
       Id. at 647 (citations omitted). In the context of an ineffective assistance of

       appellate counsel claim, our supreme court stated, “The law is settled that ‘[t]he

       Sixth Amendment does not require a trial judge to permit hybrid

       representation[.]’” Id. (quoting Sherwood, 717 N.E.2d at 135). Therefore, the

       court concluded “[b]ecause hybrid representation was not allowed, there would

       have been no need for the trial court to consider the Koehler factors in denying

       [the defendant’s] request.” Id. at 648. As in Henley, we view Johnson’s request

       as one for hybrid representation and there was no need for the trial court to

       consider the Koehler factors in denying his request.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 28 of 32
                                  III. Admission of Evidence
[37]   Finally, Johnson argues the “trial court committed fundamental error when it

       permitted the State to introduce irrelevant, highly prejudicial character and

       misconduct evidence.” Br. of Appellant at 30. Our standard of review for

       rulings on the admissibility of evidence is well settled. The admission or

       exclusion of evidence rests within the trial court’s sound discretion, and its

       decision is reviewed for an abuse of that discretion. McClendon v. State, 910

       N.E.2d 826, 832 (Ind. Ct. App. 2009), trans. denied. To preserve an issue for

       appeal, the defendant must contemporaneously object at trial. Brown v. State,

       929 N.E.2d 204, 207 (Ind. 2010). Because Johnson failed to

       contemporaneously object at trial for the reasons he now argues on appeal,

       Johnson must establish the trial court committed fundamental error. See

       Delarsoa v. State, 938 N.E.2d 690, 694 (Ind. 2010). The fundamental error

       exception is “extremely narrow, and applies only when the error constitutes a

       blatant violation of basic principles, the harm or potential for harm is

       substantial, and the resulting error denies the defendant fundamental due

       process.” Matthews v. State, 849 N.E.2d 578, 587 (Ind. 2006). Indiana Evidence

       Rule 401 explains that evidence is relevant if it has any tendency to make a fact

       more or less probable than it would be without the evidence and the fact is of

       consequence in determining the action. Rule 402 further provides that

       “[i]rrelevant evidence is not admissible.”


[38]   Johnson first argues that whether he sold heroin to the C.I. or other buyers did

       not make the elements of the crime more or less probable and the evidence was

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 29 of 32
       therefore irrelevant, inadmissible evidence. The record reveals that prior to the

       evidence’s admission, Johnson asked Detective Hassler several questions aimed

       at raising the defense of entrapment.6 To rebut an entrapment defense, the State

       must show “either (1) there was no police inducement, or (2) the defendant was

       predisposed to commit the crime.” Griesemer v. State, 26 N.E.3d 606, 609 (Ind.

       2015). As the evidence tended to prove there was no police inducement and/or

       the defendant was predisposed to commit the crime, we conclude the evidence

       was relevant to show that the police did not entrap Johnson.


[39]   Rule 404(b)(1) provides that, in general, “[e]vidence of a crime, wrong, or other

       act is not admissible to prove a person’s character in order to show that on a

       particular occasion the person acted in accordance with the character.”

       However, the “evidence may be admissible for another purpose, such as

       proving motive, opportunity, intent, preparation, plan, knowledge, identity,

       absence of mistake, or lack of accident.” Evid. R. 404(b)(2). In order for this

       otherwise inadmissible evidence to become admissible, the defendant must first

       “‘open the door’ to questioning on that evidence.” Jackson v. State, 728 N.E.2d

       147, 152 (Ind. 2000). To “open the door,” a defendant “must leave the trier of

       fact with a false or misleading impression of the facts related.” Gilliam v. State,

       270 Ind. 71, 383 N.E.2d 297, 301 (1978). In assessing the admissibility of

       evidence under Indiana Evidence Rule 404(b), the trial court must (1)




       6
         Johnson asked Detective Hassler, “did you think [the C.I.] had an incentive then to entrap people?” and,
       “[d]id the C.I. stay out of jail to entrap people? Is this true?” Tr., Vol. 3 at 97.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019                 Page 30 of 32
       determine whether the evidence of other crimes, wrongs, or acts is relevant to a

       matter at issue other than the defendant’s propensity to commit the charged act;

       and (2) balance the probative value of the evidence against its prejudicial effect

       pursuant to Rule 403. Hicks v. State, 690 N.E.2d 215, 221 (Ind. 1997).


[40]   Johnson argues the evidence of his prior drug deals with the C.I. “was flatly

       and plainly inadmissible under [Indiana Evidence Rule] 404(b).” Br. of

       Appellant at 35. In support thereof, Johnson relies on Swain v. State, 647

       N.E.2d 23 (Ind. Ct. App. 1995), and Haynes v. State, 578 N.E.2d 369 (Ind. Ct.

       App. 1991), both of which reversed a trial court’s decision to admit evidence of

       the defendant’s prior drug dealing. These cases are distinguishable by the fact

       that neither defendant presented an entrapment defense, as Johnson did here.

       In Stoker v. State, a panel of this court held an entrapment defense “affirmatively

       presented a claim of contrary intent, thereby triggering the exception to [Rule]

       404(b).” 692 N.E.2d 1386, 1391 (Ind. Ct. App. 1998). Therefore, the trial court

       did not err in allowing testimony concerning the defendant’s prior drug sales.

       Id. Similarly, in Dixon v. State, a panel of this court held that the defendant’s

       entrapment defense rendered testimony of prior drug transactions “relevant to

       proving [the defendant’s] knowledge and intent to deal in cocaine.” 712

       N.E.2d 1086, 1089 (Ind. Ct. App. 1999). In light of Stoker and Dixon, Johnson’s

       entrapment defense placed his intent at issue and the State was therefore

       permitted to present the evidence in order to rebut that defense.


[41]   Even if evidence of a prior bad act is admissible, however, its probative value

       must still be weighed against the unfair prejudice that its admission may cause

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 31 of 32
       to a defendant. Evid. R. 403; Jones v. State, 708 N.E.2d 37, 40 (Ind. Ct. App.

       1999), trans. denied. Given Johnson’s entrapment defense and the State’s

       burden to rebut it, we conclude the probative value of Johnson’s history of drug

       dealing outweighed the danger of unfair prejudice. Accordingly, Johnson has

       failed to show the trial court committed error, let alone fundamental error.


                                              Conclusion
[42]   For the reasons set forth above, we conclude the trial court did not violate

       Johnson’s right to counsel by allowing him to proceed pro se, Johnson did not

       reassert his right to counsel, and the trial court did not commit fundamental

       error by permitting the State to introduce evidence of Johnson’s prior drug

       dealing. We therefore affirm in all respects.

[43]   Affirmed.

       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1735 | March 20, 2019   Page 32 of 32